Citation Nr: 1441675	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  10-02 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for the residuals of a cerebrovascular accident, right lower extremity, with peripheral neuropathy.

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.  

3.  Entitlement to service connection for hypertension, to include as secondary to the Veteran's diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  

The record shows that the evaluation for the Veteran's residuals of a cerebrovascular accident of the right lower extremity with peripheral neuropathy was increased from 40 percent to 60 percent during the course of the appeal.  The evaluation for his diabetes was increased from 10 percent to 20 percent.  In this regard, a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, as higher evaluations are possible for each of these issues, they remain on appeal to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that the initial evaluations assigned to his residuals of a cerebrovascular accident to the right lower extremity, with peripheral neuropathy, and his diabetes are inadequate to reflect the impairment they cause.  He argues that his diabetes requires regulation of activities, and that he takes more than one insulin injection each day.  

A review of the evidence shows that the most recent VA examination of the Veteran's disabilities was conducted in November 2009, which makes it nearly five years old.  The most recent VA treatment record for his diabetes is dated February 2010, and does not contain sufficient information to evaluate under the appropriate rating criteria.  

The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that an evaluation of the disability will be a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board finds that an additional examination of the Veteran's diabetes mellitus and the residuals of the cerebral vascular accident and peripheral neuropathy of the right lower extremity would be useful in obtaining an accurate assessment of the current severity of this disability.  

With regard to the Veteran's claim of service connection for hypertension, he contends that this disability was incurred secondary to his service connected diabetes mellitus.  He notes that his diagnosis of diabetes mellitus predated the diagnosis of hypertension by many years, but that the RO misquoted the record in denying the claim.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran was afforded a VA examination of his diabetes and hypertension in December 2007.  The claims folder was not available for review.  At the conclusion of the examination, the examiner opined that it was at least as likely as not that the Veteran's hypertension had developed secondary to his diabetes mellitus.  The examiner did not provide any reasons or bases for this opinion.  However, the claims folder was then forwarded to the examiner for review, and he was requested to indicate whether or not this review changed any of his opinions.  In March 2008, the same examiner reviewed the claims folder and then opined it was less likely than not that the Veteran's hypertension was related to his diabetes.  Once again, he did not provide any reasons and bases for this opinion.  In view of the change of opinion without explanation or reasons and bases to support the opinion, the Board finds that it is inadequate.  Therefore, an additional opinion should be obtained.  This opinion should also address the possibility of aggravation, which was not addressed by the previous examiner.  38 C.F.R. § 3.159(c)(4) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records pertaining to the Veteran's diabetes mellitus and residuals of a cerebrovascular accident to the right lower extremity with peripheral neuropathy since 2010 and associate them with the record.  The Veteran should also be contacted and provided an opportunity to identify any private treatment sources.  He should be notified that VA will attempt to obtain these records on his behalf if he provides permission, but that it is ultimately his responsibility to see that they are submitted.  

2.  After the records requested above have been obtained or determined to be unavailable, schedule the Veteran for a VA examination of his diabetes mellitus and hypertension by an appropriate examiner.  The claims folder should be provided to the examiner for use in the study of this case.  The examination report should indicate that the claims folder as well as any relevant electronic records has been reviewed.  All indicated tests and studies should be conducted.  The examination report should include all information necessary to evaluate the Veteran under the rating criteria for diabetes mellitus.  It should be noted whether or not regulation of activities due to diabetes mellitus is currently required.  Other symptoms such as ketoacidosis or hypoglycemic reactions should be noted, as should the frequency of hospitalizations or treatment visits due to these symptoms.  Progressive weight loss, strength complications, use of more than one daily injection of insulin, and any other complications should also be described.  At the conclusion of the examination, the examiner should attempt to express the following opinions:

a) Is it as likely as not that the Veteran's hypertension was incurred in or is due to active service?

b) If the answer to (a) is negative, is it as likely as not that the Veteran's hypertension was incurred due to his service connected diabetes mellitus?

c) If the answers to both (a) and (b) are negative, is it as likely as not that the Veteran's hypertension has been aggravated (increased in severity beyond the natural progression) by his service connected diabetes mellitus.  If the answer is positive, can a baseline in severity of the hypertension prior to aggravation be identified?  If so, describe the baseline severity of the hypertension prior to aggravation.  

The reasons and bases for the opinion should be provided.  If the examiner is unable to express the requested opinion without resort to speculation, the reasons and bases for that opinion should also be provided, and any outstanding evidence that might enable the opinion to be expressed should be identified.  

3.  After the records requested above have been obtained or determined to be unavailable, schedule the Veteran for a VA neurologic examination of his residuals of a cerebrovascular accident to the right lower extremity, with peripheral neuropathy.  The claims folder should be provided to the examiner for use in the study of this case.  The examination report should indicate that the claims folder as well as any relevant electronic records has been reviewed.  All indicated tests and studies should be conducted.  The examination report should include all information necessary to evaluate the Veteran under the rating criteria for paralysis/neuritis/neuralgia of the sciatic nerve.  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



